                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION

LISA MCKINNON,                          )
                                        )
        Plaintiff,                      )
                                        )
v.                                      )      CASE NUMBER: __________
                                        )
LIBERTY LIFE ASSURANCE                  )
COMPANY OF BOSTON                       )
                                        )
AND                                     )
                                        )
DUKE UNIVERSITY                         )
                                        )
        Defendants.                     )

                                   COMPLAINT
        Comes now the Plaintiff, Lisa McKinnon, and hereby files her Complaint

against Liberty Life Assurance Company of Boston and Duke University.

                                       PARTIES

        1.      The Plaintiff, Lisa McKinnon (“Ms. McKinnon”), is an insured under

Duke University’s ERISA-governed Group Long-Term Disability Policy, Claim No.

7557761 (the “Plan”) who has been improperly denied disability benefits under the

Plan.

        2.      Defendant,   Liberty    Life   Assurance   Company    of    Boston

(“LIBERTY”), is the Administrator for the Plan issued to Duke University.

Defendant has improperly denied owed benefits to Ms. McKinnon under Duke


             Case 5:19-cv-00205-FL Document 1 Filed 05/10/19 Page 1 of 18
University’s Group Long-Term Disability Policy, Claim No. 7557761.            Upon

information and belief, Liberty is a foreign corporation doing business throughout

the United States, in the State of North Carolina and in this district.

      3.      Defendant, Duke University (“DUKE”), is the Sponsor of Duke

University’s Group Long-Term Disability Policy. Defendant has improperly denied

owed benefits to Ms. McKinnon under the Plan. Upon information and belief, Duke

University is a domestic non-profit corporation doing business in the State of North

Carolina and in this district.

                          JURISDICTION AND VENUE

      4.      This action arises under the Employee Retirement Income Security Act

of 1974 (“ERISA”), 29 U.S.C. §1001, et seq. Plaintiff asserts claims for long-term

disability benefits, enforcement of ERISA rights, and statutory violations of ERISA

under 29 U.S.C. §1132. This Court has subject matter jurisdiction under ERISA

without respect to the amount in controversy or the citizenship of the parties. 29

U.S.C. §1132(a),(e)(1) and (f) and 28 U.S.C. §1131. Venue is proper in this district

pursuant to 29 U.S.C. §1132(e)(2) and 28 U.S.C. §1391(b).

                                 INTRODUCTION

      5.      The traditionally held purpose of the ERISA statute is “to promote the

interest of employees and their beneficiaries in employee benefit plans.” Shaw v.

Delta Airlines, Inc., 463 U.S. 85, 90 (1983). Ms. McKinnon, as an employee insured


                                           2

           Case 5:19-cv-00205-FL Document 1 Filed 05/10/19 Page 2 of 18
for disability, was supposed to be treated as a beneficiary by the Defendants as

statutory fiduciaries.   Instead, the Defendants victimized Ms. McKinnon by

engaging in utterly reprehensible claim handling procedures. The shortcomings of

ERISA as it relates to claims for “welfare” benefits have been exploited by the

Defendants to avoid paying Ms. McKinnon’s valid claim that would otherwise be

payable under state insurance law. As described in more detail below, the

Defendants have clearly engaged in bad faith claim handling and Ms. McKinnon, at

a minimum, is patently entitled all relief that ERISA provides.

                            STATEMENT OF FACTS

      6.      Ms. McKinnon is an insured under Group Long-Term Disability Policy

Claim No. 7557761 sponsored by her employer, Duke University. The policy

provides beneficiaries, like Ms. McKinnon, long term disability (“LTD”) benefits.

      7.      Ms. McKinnon was born July 24, 1966, and is currently fifty-two years

old. She worked in the Duke University Healthcare System for over 25 years and

specifically worked at Duke University as a Claims Manager Analyst for over 13

years. She was a model employee receiving commendations and bonuses for her

productivity until her health deteriorated and caused her to become unable to

continue to perform her work accurately and timely. She tried to work with pain

for several years before becoming disabled from all work as of May 16, 2017.




                                         3

           Case 5:19-cv-00205-FL Document 1 Filed 05/10/19 Page 3 of 18
      8.      Ms. McKinnon’s medical conditions include severe neck and bilateral

knee pain; fibromyalgia; cervical radiculopathy with degenerative disc disease at C3

and C4 with central protrusion at C4-C5 with osteophyte complex; lumbar

radiculopathy; degenerative disc disease at L5 through S1; lumbar facet arthropathy

with gait impairment; diffuse myofascial pain syndrome; hypertension; neuropathic

pain in the lower extremities; chronic fatigue; and Type 2 diabetes. Ms. McKinnon

has limited range of motion and suffers impairing side effects from her prescribed

medications including drowsiness, nausea and impaired judgment. In addition to her

independently disabling physical impairments, Ms. McKinnon also suffers from

depression. However, her physical conditions and symptoms alone are enough to

render Ms. McKinnon unable to work.

      9.      Defendants denied Ms. McKinnon’s claim by letter dated November 8,

2017. Defendants based the denial on the reviews of Liberty’s paid consultants.

Despite overwhelming objective evidence to the contrary, one consultant found that

Ms. McKinnon’s restrictions and limitations would allow her to perform sedentary

work. The other consultant acknowledged that Ms. McKinnon’s diagnoses were

supported but claimed she suffered no restrictions and limitations at all. (See

November 8, 2017 LTD Denial Letter from Liberty, attached hereto as Exhibit “A”).

      10.     Ms. McKinnon appealed the denial by letter dated May 7, 2018, and

submitted supportive statements from her surgeon and primary physician as well as


                                         4

           Case 5:19-cv-00205-FL Document 1 Filed 05/10/19 Page 4 of 18
additional treatment notes. (See LTD Appeal dated July 17, 2017, attached hereto as

Exhibit “B” (without enclosures)).

      11.    Despite receiving extensive evidence of Ms. McKinnon’s chronic

unrelenting pain, limited range of motion, and other debilitating side effects from

her necessary medications, Defendants upheld their denial by letter dated June 11,

2018. (See LTD Appeal Denial Letter dated June 11, 2018, attached hereto as

Exhibit “C”).

      12.    Plaintiff submitted a second appeal to Defendants on August 9, 2018.

In addition to updated medical records, Plaintiff also provided a medical source

statement and a functional capacity evaluation (“FCE”) report in support of her

claim. Liberty was put on notice that a Social Security decision was expected soon,

and that Ms. McKinnon reserved the right to supplement her appeal with additional

SSA evidence upon receipt. (See 2nd Appeal Letter dated August 9, 2018, attached

hereto as Exhibit “D” (without enclosures).

      13.    In the medical opinion letter provided to Liberty, Dr. Joyce Copeland,

M.D. stated, in part:

            I have been Lisa [McKinnon's] primary care physician for over
      15 years. She has a history of the following conditions:
            • Fibromyalgia
            • Cervical radiculopathy with degenerative disc disease at C3
                and C4 with central disc protrusion and at C4-C5 with
                osteophyte complex
            • Lumbar radiculopathy in the setting of degenerative disc
                disease at L5 through S1
                                         5

         Case 5:19-cv-00205-FL Document 1 Filed 05/10/19 Page 5 of 18
           •   Lumbar facet arthropathy with gait impairment
           •   Diffuse myofascial pain syndrome
           •   Hypertension
           •   Neuropathic pain in the lower extremities
           •   Chronic fatigue
           •   Depression
           •   Type 2 diabetes

(See Medical Opinion Letter by Dr. Joyce Copeland dated July 27, 2018,
attached hereto as Exhibit “E”).

       14. Dr. Copeland went on to list Ms. McKinnon’s medications and
further stated:

     Potential side effects from medication include drowsiness and potential
     impaired judgment. Her ongoing symptoms and medications have led
     to requiring her daytime rest of at least 2-3 hours per day in addition to
     her nighttime rest.

     She describes the following symptoms:
     Difficulty focusing, headaches, pain, fatigue, and side effects from
     prescribed medications. This is interfered with her ability to sustain
     employment of any kind. She had a functional capacity exam through
     our occupational therapy program. Resulted in an opinion that she was
     capable of less than sedentary work.

     We have been working with Ms. McKinnon on this for several years
     and her symptoms have been persistent over those years. She has had
     several attempts to accommodate her physical capacity with
     modifications of work location and workload. She has not been
     successful in maintaining the competent work load.

     I would appreciate if you take these issues into consideration. We have
     submitted copies of her cervical MRI as well as thoracic and lumbar
     MRIs in the past. She has retrolisthesis of C4 on C5 with bulging disc.
     This was found to be worsening over the course of several MRIs. She
     also has spinal canal narrowing at C3-C4. MRI of the lower spine was
     consistent with loss of disc space at L5 and S1 with some compression
     on the S1 neve. She has failed conservative intervention.


                                         6

        Case 5:19-cv-00205-FL Document 1 Filed 05/10/19 Page 6 of 18
(Exhibit “E”)

      15.   Liberty was also provided with a letter from Dr. Anne Marie Fras, M.D.

dated July 26, 2018, in which she explained that she does not perform disability

assessments but described Ms. McKinnon’s treatment plan stating, in part:

      Ms. McKinnon was initially seen in the Duke pain clinic on
      8/18/2014 for low back pain with lumbar radiculopathy, neck pain
      with cervical radiculopathy and myofascial pain. She was treated
      with a number of medications, physical therapy, trigger pain
      injections, cervical epidural steroid injection as well as an
      intravenous lidocaine infusion. Unfortunately, she saw limited
      overall benefit from the above therapies.

(See Medical Opinion Letter by Dr. Fras dated July 26, 2018, attached hereto
as Exhibit “F”).

      16.   Plaintiff also provided Liberty with a report of a functional capacity

evaluation dated June 25, 2018. The report contained the following findings:

      During today's evaluation, the client demonstrated difficulty
      tolerating prolonged sitting and requested to lie down during part of
      the evaluation due to the pain that was provoked with sitting. The
      client's impaired sitting tolerance is not compatible with competitive
      employment and the below normal score in her cognitive screening
      assessment indicates that Ms. McKinnon would have difficulty with
      accuracy of work due to poor memory recall. The client' s overall
      lifting and walking tolerances have declined since her last FCE in
      2017.

      As the client does not meet the physical tolerances for Sedentary
      levels of work, she is considered to be functioning Below a
      Sedentary Level.

(See FCE Report dated June 25, 2018, attached hereto as Exhibit “G”).



                                        7

         Case 5:19-cv-00205-FL Document 1 Filed 05/10/19 Page 7 of 18
      17.    By letter dated September 27, 2018, Plaintiff notified Defendants that

she had been approved for Social Security benefits on the record without the need

of a hearing before an administrative law judge. (See Correspondence to Liberty

dated September 27, 2018, re favorable Social Security Decision, attached hereto as

Exhibit “H”).

      18.    In an effort to satisfy a request for additional imaging by Defendants’

medical consultant, Ms. McKinnon’s physician ordered additional imaging and the

report was provided to Liberty by letter dated October 28, 2018.

(See Correspondence to Liberty dated October 28, 2018, re Additional Imaging,

attached hereto as Exhibit “I”).

      19.    By letter dated October 29, 2018, the Liberty notified Plaintiff that it

needed to take a 45-day extension to make a decision and would render a decision

by November 27, 2018. (See Correspondence from Liberty dated October 29, 2018,

re Extension, attached hereto as Exhibit “J”).

      20.    Despite overwhelming evidence supportive of Ms. McKinnon’s

disability, Liberty issued a final denial by letter dated November 15, 2018. (See

Final Denial Letter dated November 15, 2018, attached hereto as Exhibit “K”).

      21.    That same day, Plaintiff provided Liberty with a Physical Residual

Functional Capacity Questionnaire prepared by Dr. Copeland. (See Correspondence




                                          8

         Case 5:19-cv-00205-FL Document 1 Filed 05/10/19 Page 8 of 18
to Liberty dated November 15, 2018, enclosing RFC, attached hereto as Exhibit

“L”).

        22.    Without providing the additional information to its medical and

vocational consultants, Liberty responded the same day stating that the new evidence

did not alter its appeal decision. (See Correspondence from Liberty dated November

15, 2018, re Decision not Altered, attached hereto as Exhibit “M”).

        23.    As of this date Ms. McKinnon has been denied benefits rightfully owed

to her under the plan. Defendants’ decision to deny LTD benefits under the plan was

grossly wrong, without basis and contrary to the evidence.

        24.    Ms. McKinnon met and continues to meet the plan’s definition of

“disabled.”

        25.   The Defendants did not establish and maintain a reasonable claim

procedure or provide a full and fair review of Ms. McKinnon’s claim as required by

ERISA. Instead, Defendants acted only in their own pecuniary interests and violated

ERISA by conduct including, but not limited to, the following: reviewing the claim

in a manner calculated to reach the desired result of denying benefits; failing to

properly consider and credit the medical opinions of Ms. McKinnon’s medical

providers; failing to properly consider and credit the SSA’s determination; and

failing to have Ms. McKinnon submit to independent medical exams as allowed by

the Plan.


                                          9

            Case 5:19-cv-00205-FL Document 1 Filed 05/10/19 Page 9 of 18
       26.     Upon information and belief, the Plan does not grant discretionary

authority to determine eligibility for benefits to Defendants or to any other entity

who may have adjudicated Ms. McKinnon’s claim. Therefore, the Court should

review the Plaintiff’s claim for benefits under a de novo standard. Firestone Tire and

Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989). In the alternative, the denial of

Plaintiff’s benefits constitutes an abuse of discretion.

       27.     Upon information and belief, Defendants were required to both

evaluate and pay claims under the Plan at issue, creating an inherent conflict of

interest.

       28. Ms. McKinnon has exhausted any applicable administrative review

procedures, and Defendants’ refusal to pay benefits is both erroneous and

unreasonable and has caused tremendous financial hardship on Plaintiff.

     DEFENDANTS’ WRONGFUL AND UNREASONABLE CONDUCT

       A.      Defendants’ Determination that Plaintiff does not Meet the
               Definition of Disability as Stated in the Plan was both Erroneous
               and Unreasonable.

       29.     According to Liberty, the Long-Term Disability plan defines disability

as follows:

You are unable to perform the essential duties of your own occupation during the first 24 months of
disability payments due to sickness or accidental injury. After 24 months, you are unable TO perform
the essential duties of any occupation you are or could reasonably become qualified for by
education, training, or experience.



                                                 10

            Case 5:19-cv-00205-FL Document 1 Filed 05/10/19 Page 10 of 18
(See Exhibit “A”).

      30.      Defendants’ decision to terminate benefits was based on flawed and

unreliable medical and vocational evidence and analyses that were obtained from

biased and conflicted sources.     Defendants also disregarded reliable evidence

establishing Ms. McKinnon’s ongoing disability.

      31.      Ms. McKinnon struggles with debilitating pain and symptoms from her

conditions every single day. Ms. McKinnon met and continues to meet the definition

of disabled under the policy. Defendants’ assertion that she is not disabled is at the

very least unreasonable.

      B.       Defendants’ Decision to Deny Long Term Disability Benefits was
               not Supported by Substantial Evidence.

      32.      In its consideration of Ms. McKinnon’s claim, Defendants only

retained paid consultants to review her medical records. The sole reason for

Defendants’ denial was that their paid paper reviewers, who never actually examined

Ms. McKinnon, determined that she did not suffer disabling restrictions and

limitations.

      33.      Considering the nature of her conditions and her well-documented

struggles with treatment, the notion that she is not restricted from work is absurd.

Based on the language of the policy and common-sense practice, Defendants could

have requested an independent medical examination of Ms. McKinnon. Instead, it

determined that an in-house vocational analysis and paid paper reviews were
                                         11

         Case 5:19-cv-00205-FL Document 1 Filed 05/10/19 Page 11 of 18
superior to years of treatment records and recommendations from Ms. McKinnon’s

actual treating physicians.

      34.    Ms. McKinnon’s medical files clearly demonstrate that she is disabled.

Ms. McKinnon’s treating physicians have attested to her disabilities on multiple

occasions. Liberty was provided with numerous capacity reports that consistently

stated Ms. McKinnon would be disabled indefinitely. Liberty also had access to the

Social Security Administration’s determination of disability, as well as records from

Ms. McKinnon’s treating physicians clearly documenting Ms. McKinnon’s constant

struggle with debilitating pain.

      35.    The records of Ms. McKinnon’s long-standing medical providers, who

have no stake in the outcome of the case, clearly evidence that she is disabled based

on their numerous personal examinations, testing, and procedures. Their opinions

are consistent with the record as a whole.

      36.    Defendants’ hired medical reviewers, on the other hand, did not

examine Ms. McKinnon. The conclusion that Ms. McKinnon was not disabled was

based merely on hired reviewers’ assessment of her medical records. The opinions

of Liberty’s medical reviewers do not support the denial of benefits because the

opinions of these non-examining consultants hired by the Defendants are the only

“evidence” contrary to the opinions of Ms. McKinnon’s treating physicians.




                                         12

        Case 5:19-cv-00205-FL Document 1 Filed 05/10/19 Page 12 of 18
      37.    Not only did Liberty’s hired medical consultants never examine Ms.

McKinnon but there is no evidence to support their position that she was less

restricted than indicated by her treating physicians.

      38. Ms. McKinnon’s own medical physicians’ evaluations were objective and

reliable and should have been afforded far greater weight than those of consultants

hired by Defendants, especially since Defendants’ reviewers never bothered with

even one physical exam. Accordingly, Defendants’ denial of Ms. McKinnon’s LTD

benefits, based on insufficient evidence.

      C.     Defendants’ Failure to Properly Credit Ms. McKinnon’s Well-
             Documented Complaints Pain was Arbitrary and Capricious.

      39.    Ms. McKinnon’s primary disabling impairments have been established

by objective proof and have been diagnosed by her treating physicians based on her

medical history, physical examinations, imaging and observation.

      40.    While pain can be a subjective component of Ms. McKinnon’s

conditions, her conditions could reasonably cause the level of pain claimed by Ms.

McKinnon.

      41.    In its denial letters, Defendants made no mention of how Ms.

McKinnon’s severe pain and fatigue from her necessary medical treatments would

affect her ability to perform work.




                                            13

        Case 5:19-cv-00205-FL Document 1 Filed 05/10/19 Page 13 of 18
      42.    The record in this case reveals well-documented complaints of

debilitating pain. There is no objective evidence to contradict Ms. McKinnon’s

complaints and therefore Defendants cannot discredit her subjective complaints.

      43. It was substantively unreasonable for the Defendants to deny benefits for

Ms. McKinnon’s disabilities involving subjective elements such as pain and fatigue.

      44.    Ms. McKinnon provided chart notes, standard diagnoses, imaging and

lab reports from multiple physicians to support her claim.

      45.    Liberty made no effort to evaluate the veracity of Ms. McKinnon’s

claim and did not identify what objective evidence she could have or should have

produced to be sufficient to prove subjective elements of her claim.

      46. Ms. McKinnon’s medical records contain well-documented complaints

of pain and treatments prescribed by her treating physicians. The records provided

to Defendants show Ms. McKinnon’s long-time struggles with pain and fatigue as

well as a host of other side effects from her necessary medications.

      47.    Defendants did not credit these well-documented complaints or the

opinions of Ms. McKinnon’s treating physicians, and instead unreasonably denied

her claim.

      48.    In its review, Defendants also failed consider non-exertional limitations

including (1) memory limitations, including those related to the side effects of

prescription medications and pain; (2) limited manual dexterity and range of motion;


                                         14

        Case 5:19-cv-00205-FL Document 1 Filed 05/10/19 Page 14 of 18
and (3) a limited ability to remain seated for an extended period of time. Such non-

exertional limitations are important aspects of vocational capacity that Liberty did

not properly evaluate.

       D.     Defendants Failed to Justify Taking a Position Different from the
              Social Security Administration on the Question of Disability

       49. Defendants failed to discuss any substantive reasons for reaching a

decision contrary to that of the SSA.

       50.    In stark contrast to Defendants’ findings that Ms. McKinnon has no

medical impairment that would limit her ability to perform any occupation, the

Social Security Administration found Ms. McKinnon to be disabled and awarded

her SSD benefits.

       51.    Though Ms. McKinnon’s claim for disability was strong enough to

overcome the daunting odds for a Social Security claimant, Defendants simply have

not fully addressed or given the appropriate weight to the favorable decision and

Social Security evidence.

       52.    Liberty was given a copy of Ms. McKinnon’s entire Social Security

claim file, but in its denial letter it failed to adequately explain why it reached a

conclusion contrary to that of the Social Security Administration's finding of

disability.




                                         15

         Case 5:19-cv-00205-FL Document 1 Filed 05/10/19 Page 15 of 18
      53.     Liberty did nothing more than merely mention Ms. McKinnon’s Social

Security approval in its review of her claim. It was inappropriate for Defendants to

discount the SSA evidence in making the benefit determination.

                              CAUSES OF ACTION

                                  Count One
                   ERISA (Claim for Benefits Owed under Plan)

      54. Plaintiff hereby incorporates by reference each and every fact as if it was

restated herein.

      55. At all times relevant to this action Ms. McKinnon was a participant of

Duke University’s ERISA-governed Group Long-Term Disability Policy, Claim No.

7557761 (the “Plan”) within the meaning of 29 U.S.C § 1002(7) and was eligible to

receive disability benefits under the Plan.

      56. As more fully described above, the denial and refusal to pay Ms.

McKinnon benefits under the Plan for the period of at least on or about August 2017

through the present constitutes a breach of Defendants’ obligations under the plan

and ERISA. The decision to terminate benefits to Ms. McKinnon was not reasonable

and it was not based on substantial evidence.

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays the Court to enter judgment for Plaintiff and

otherwise enter an Order providing that:

      1.      The applicable standard of review in this case is de novo;
                                           16

           Case 5:19-cv-00205-FL Document 1 Filed 05/10/19 Page 16 of 18
      2.      That the Court may take and review the records of Defendants and any

other evidence that it deems necessary to conduct an adequate de novo review;

      3.      From at least May 2017 through the present, Ms. McKinnon met the

Plan’s definition of disabled;

      4.      Defendants shall pay Ms. McKinnon all benefits due for the period

from at least August 2017 through the present in accordance with the policy;

      5.      Defendants shall pay Plaintiff compounding prejudgment interest on all

contractual benefits that have accrued prior to the date of judgment in accordance

with 29 U.S.C. § 1132(a)(1)(B) or 29 U.S.C. § 1132(a)(3);

      6.      Defendants shall continue paying Plaintiff’s LTD benefits in an amount

equal to the contractual amount of benefits to which she is entitled through the

Policy’s Maximum Benefit Period, so long as she continues to meet the policy

conditions for continuance of benefits;

      7.      Defendants shall pay attorney’s fees for Plaintiff’s counsel pursuant to

29 U.S.C. § 1132(g);

      8.      Plaintiff be awarded any and all other contractual and/or equitable relief

to which she may be entitled, as well as the costs of suit.




                                           17

           Case 5:19-cv-00205-FL Document 1 Filed 05/10/19 Page 17 of 18
                                  Respectfully Submitted,


                                  _/s/ Brian L. Kinsley___________________
                                  Brian L. Kinsley
                                  blkinsley@crumleyroberts.com
                                  CRUMLEY ROBERTS, LLP
                                  2400 Freeman Mill Road, Ste. 200
                                  Greensboro, NC 27406
                                  Phone: 336-333-9899
                                  Fax: 336-333-9894
                                  NC State Bar No. 38683

                                  Amanda Stansberry
                                  Appearance anticipated
                                  STANSBERRY LAW, LLC
                                  420 N. 20TH Street
                                  Suite 2200
                                  Birmingham, Alabama 35203
                                  Phone: 205-379-1059
                                  Fax: 833-583-4357
                                  amanda@stansberrylaw.com

                                  Attorneys for Plaintiff Lisa McKinnon


PLEASE SERVE DEFENDANTS BY CERTIFIED MAIL AT:

Liberty Life Assurance Company of Boston
100 Liberty Way
Dover, NH 03820

and

Duke University
c/o Pamela J. Bernard
310 Blackwell Street, 4th Floor
Durham, NC 27701



                                          18

        Case 5:19-cv-00205-FL Document 1 Filed 05/10/19 Page 18 of 18
